          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

DEVERICK SCOTT
ADC #131042                                               PLAINTIFF

v.                      No. 5:19-cv-101-DPM

PAMELA COOK,
Sergeant, Varner Supermax                               DEFENDANT

                            JUDGMENT
     Scott's complaint is dismissed with prejudice.


                                    ~rhJ)t:
                                D.P. Marshall Jr.
                                United States District Judge

                                    30   r vM/   ~0~0
